DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/16/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiraishi et al. (US 2002/0001169).
Regarding claim 1, Shiraishi et al. disclose in fig. 1B, 2B, a capacitor assembly structure, comprising:

an insulative package body (8) partially covering the capacitors (1-4), a lateral side of the positive portion (right) of each capacitor (1-4) being exposed from a first lateral surface (left) of the insulative package body (8);
a plurality of positive composite material layers (21a, 21b) respectively electrically connected to the capacitors (1-4), each of the positive composite material layers being disposed on the first lateral surface (right) of the insulative package body (8) and the lateral side of the positive portion of the corresponding capacitor (1-4) so as to electrically connect to the positive portion of the corresponding capacitor (1-4); 
 	a conductive connection layer (5) electrically connected to the negative portion of the capacitor; and
an electrode unit including a first electrode structure (6) and a second electrode structure (9), the first electrode structure (6) covering a first portion (right) of the insulative package body (8) and electrically contacting the positive composite material (21a, 21b) layer, and the second electrode structure (9) covering a second portion (left) of the insulative package body (8) and electrically contacting the conductive connection layer (5).
Regarding claim 2, Shiraishi et al. disclose each of the capacitors (1-4) includes a metal foil (1 – [0048]), an oxidation layer (2 – [0049]) fully enclosing the metal foil (1), a conductive polymer layer (3 –[0051])  enclosing a portion of the oxidation layer (2), a carbon paste layer (4 – [0053]) fully enclosing the conductive polymer layer (3), and a silver paste layer fully (4 – [0053]) enclosing the carbon paste layer (4 – [0053]) and the 
Regarding claim 3, Shiraishi et al. disclose the positive composite material layer (21a, 21b)  includes at least two positive conductive layers, and the positive conductive layer is an Ni layer (21a – [0060]), an Ag layer (21b – [0060]), a Cu layer (21b – [0060],  an Au layer (21b – [0060]).
Regarding claim 5, Shiraishi et al.  disclose the first lateral surface (right) of the insulative package body (8) is flush with the lateral side (left) of the positive portion (21a, 21b) of the capacitor, and the positive composite material layer (21a, 21b) has a plane contacting the first lateral surface of the insulative package body (8) and the lateral side of the positive portion (21a, 21b – left).
Regarding claim 7, Tamatani et al. disclose a capacitor assembly structure, comprising: a capacitor (1-4) having a positive portion (left) and a negative portion (right);
an insulative package body (8) partially covering the capacitor (1-4), a lateral side (right) of the positive portion (right) of the capacitor (1-4) being exposed from a first lateral surface (right) of the insulative package body (8);
a positive composite material layer (21a-21b) disposed on the first lateral surface (right) of the insulative package body (8) and the lateral side of the positive portion (right) of the capacitor so as to electrically connect to the positive portion of the capacitor; 
a conductive connection layer (7) electrically connected to the negative portion (left) of the capacitor; and

Regarding claim 8, Tamatani et al. disclose a lateral surface of the insulative package body (9) is flush with the lateral side of the positive portion of the capacitor, and the positive composite material layer (21a, 21b) has a plane contacting the first lateral surface of the insulative package body (8) and the lateral side of the positive portion; wherein the positive composite material layer (8) includes at least two positive conductive layers (21a, 21b) and the positive conductive layer is an Ni layer (21a – [0060]), and an Ag layer (21b – [0060]), a Cu layer (21b – [0060],  an Au layer (21b – [0060]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (US 2002/0001169) in view of Tamatani et al. (US 2020/0211784).
Regarding claim 4, Shiraishi et al. disclose the claimed invention except for the first electrode structure includes a first inner conductive layer covering the first portion of the insulative package body and electrically connected to the positive composite 
Tamatani et al. disclose an electrolytic capacitor comprising a first electrode structure (11) and a second electrode structure (13), wherein the first electrode structure (11) includes a first inner conductive layer (11b) covering a first portion of an insulative package body (9) and electrically connected to a positive composite material layer (11a), a first middle conductive layer (11c1) covering the first inner conductive layer (11b), and a first outer conductive layer (11c2) covering the first middle conductive layer (11c1); 
wherein the second electrode structure (13) includes a second inner conductive layer (13b) covering a second portion of the insulative package body (9) and electrically connected to a conductive connection layer (13a), a second middle conductive layer (13c1) covering the second inner conductive layer (13b), and a second outer conductive layer (13c2) covering the second middle conductive layer (13c1); wherein both the first inner conductive layer (11b) and the second inner conductive layer (13b) are Ag layers 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Shiraishi et al.  so that  the first electrode structure includes a first inner conductive layer covering the first portion of the insulative package body and electrically connected to the positive composite material layer, a first middle conductive layer covering the first inner conductive layer, and a first outer conductive layer covering the first middle conductive layer; wherein the second electrode structure includes a second inner conductive layer covering the second portion of the insulative package body and electrically connected to the conductive connection layer, a second middle conductive layer covering the second inner conductive layer, and a second outer conductive layer covering the second middle conductive layer; wherein both the first inner conductive layer and the second inner conductive layer are Ag layers, both the first middle conductive layer and the second middle conductive layer are Ni layers, and both the first outer conductive layer and the second outer conductive layer are Sn layers, since such a modification would form a solid electrolytic capacitor having external terminals having excellent conductivity (low ESR).  
Regarding claims 6 and 9, Tamatani et al. disclose the claimed invention except for a negative composite material layer disposed on a second lateral surface of the insulative package body and a lateral side of the conductive connection layer so as to electrically connect to the negative portion of the capacitor; wherein the negative 
Tamatani et al. disclose an electrolytic capacitor comprising a negative composite material layer (13a) disposed on a second lateral surface (right) of an insulative package body (9) and a lateral side of a conductive connection layer (7c) so as to electrically connect to a negative portion (right) of the capacitor; wherein the negative composite material layer (13) includes at least two negative conductive layers (13a1, 13a2), and the negative conductive layer (7c) is an Ni layer (13a1 – [0201]), an Ag layer (13a2 – [0202]), a Cu layer, a Cr layer, an Sn layer, a Zn layer, an Au layer, a Pt layer, a Pd layer or a Ti layer; wherein the second lateral surface of the insulative package body (9) is flush with the lateral side (left) of the conductive connection layer (13), and the negative composite material layer (13) has a plane contacting the second lateral surface (right0 of the insulative package body (9) and the lateral side (left) of the conductive connection layer (13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Tamatani so that a negative composite material layer is disposed on a second lateral surface of the insulative package body and a lateral side of the conductive connection layer so as to electrically . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20190228916
US 20200335284
US 20200273628
US 20200266005
US 20200194187

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848